11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

Marcus Rosenberger,                        * From the 161st District Court
                                             of Ector County,
                                             Trial Court No. B-126-011.

Vs. No. 11-12-00004-CV                     * July 21, 2016

Homecomings Financial, LLC                 * Per Curiam Memorandum Opinion
f/k/a Homecomings Financial Network,         (Panel consists of: Wright, C.J.,
Inc., Litton Loan Servicing, L.P.,           Willson, J., and Bailey, J.)
and Ocwen Loan Servicing, LLC,

    This court has considered Marcus Rosenberger’s unopposed motion for
voluntary dismissal of this appeal and concludes that the motion should be
granted.   Therefore, in accordance with this court’s opinion, the appeal is
dismissed. The costs incurred by reason of this appeal are taxed against Marcus
Rosenberger.